NOTE: This order is nonprecedential
United States Court of AppeaIs
for the F ederal Circuit
THE OHIO W`ILLOW WOOD COMPANY,
Plaintiff/Coun,terc'laim Defendant-Appe`lZant,
V.
THERMO-PLY, INC.,
Defendant/ Coun.terclaiman,t-Cr0ss Appellcmt,
and `
COASTAL LINERS, LLC,
C0unterclaimont-Appellee.
2010-1119, -1269
Appeals from the United States District C0urt for the
Eastern District of Texas in case n0. 07-CV-0274_, Judge
R0n C1ark.
ON MOTION
0 R D E R
Up0n consideration of the parties' joint n0tice,
IT IS ORDERED THATI

OHIO WILLOW V. THERMO-PLY 2
The appeals are consolidated and the revised official
caption is reflected above. Thermo-Ply, Inc.'s and Coastal
Liner’s combined opening brief is due within 40 days of
the date of filing of this order. The remaining brief due
dates are set forth in Fed. Cir. R. 31(a).
FoR THE CoURT
 2 8  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Richard E. Fee, Esq.
JeEErey S. Standley, Esq. _
s8
Fll.ED
u.s. conn or APPeA
mr reason c1Rc'dSrrm
FEB 2 8 2011
- JANHORBALY
CLE|I(
* The cross-appellant and appellee are repre-
sented by the same counsel and must file a combined
opening brief For the cross-appellants reply brief, only
Thermo-Ply may argue